PER CURIAM:
Arnold Lloyd Jackson seeks to appeal the district court’s order denying his motion for reconsideration of the order granting his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). Because the district court lacked the authority to consider Jackson’s motion for reconsideration, see United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.), cert. denied, — U.S. -, 130 S.Ct. 3530, 177 L.Ed.2d 1110 (2010), we affirm the district court’s order denying the motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.